Citation Nr: 0934155	
Decision Date: 09/11/09    Archive Date: 09/17/09

DOCKET NO.  98-14 023	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a disability 
manifested by memory loss, claimed in the alternative as a 
disability due to an undiagnosed illness.

2.  Entitlement to service connection for a disability 
manifested by loss of vision and blurred vision, claimed in 
the alternative as a disability due to an undiagnosed 
illness.

3.  Entitlement to service connection for a left knee 
disability.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. N. Hyland, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1998 rating action of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  This matter was previously before the 
Board and in January 2001, May 2003, June 2004 and July 2006, 
the issues were remanded for further evidentiary development 
and due process requirements (other issues were also finally 
decided as part of some of these decisions).  The Veteran 
testified before the undersigned Acting Veterans Law Judge 
during a Board hearing at the RO in May 2000.  The transcript 
from this hearing has been associated with the claims file.

The issues of entitlement to service connection for loss of 
vision and blurred vision as well as entitlement to service 
connection for a left knee disability are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
Agency of Original Jurisdiction (AOJ) via the Appeals 
Management Center (AMC), in Washington, DC.




FINDING OF FACT

The Veteran's disability manifested by memory loss is 
etiologically related to his service-connected chronic 
depression and anxiety.


CONCLUSION OF LAW

The criteria for the establishment of service connection for 
a disability manifested by memory loss on a secondary basis 
are met.  38 U.S.C.A. §§ 1110, 1131, 1137, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.310 (2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Under 38 U.S.C.A. §§ 5103 and 5103A (West 2002 & Supp. 2009), 
VA has certain duties to notify and assist the Veteran in his 
appeal; however, given that the full benefit sought by the 
Veteran is granted in this decision, further discussion of 
how VA complied with those laws is unnecessary.  
Additionally, in an October 2006 letter, the RO advised the 
Veteran of the information and evidence necessary to 
substantiate the disability rating and effective date 
assigned for the grant of service connection of a disability 
manifested by memory loss.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).

Analysis

Applicable law provides that service connection will be 
granted if it is shown that the Veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
or disease occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  Service connection may be granted for 
any injury or disease diagnosed after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service.  38 
C.F.R. § 3.303(d).  Service connection may be granted for a 
disability which is proximately due to or the result of a 
service-connected disability.  38 C.F.R. § 3.310(a).  

The Veteran has claimed entitlement to service connection for 
a disability manifested by memory loss based on a direct 
service connection theory of entitlement under 38 C.F.R. 
§ 3.303 and an undiagnosed illness theory of entitlement 
under 38 U.S.C.A. §1117; 38 C.F.R. §3.317(a)(l).  The Board 
is required to address all theories of entitlement reasonably 
raised by the record.  Robinson v. Peake, 21 Vet. App. 545 
(The Board commits error...in failing to discuss a theory of 
entitlement that was raised either by the appellant or by the 
evidence of record).  The Board must therefore consider 
whether the Veteran's disability manifested by memory loss is 
secondary to his service-connected chronic depression and 
anxiety.  For the reasons explained below, and after careful 
consideration of the evidence of record, the Board finds that 
the Veteran's disability manifested by memory loss is 
secondary to his service-connected chronic depression and 
anxiety.  

A May 1997 neuropsychological evaluation report shows that 
the Veteran was referred by VA for evaluation of memory 
problems.  The examiner noted that the Veteran's memory 
problems did not represent a dementing illness and were 
probably associated with ongoing anxiety, depression, and 
fatigue.

Thereafter, a July 2003 VA examination report shows that, 
after examining the Veteran, the examiner concluded that the 
Veteran did not have significant memory loss and that "if 
anything", his symptoms were likely related to his 
depression.

A January 2006 VA examination report shows that the examiner 
reviewed the Veteran's claims file and concluded that his 
memory loss was mild in nature and "more due to" service-
connected psychiatric depression than to an undiagnosed 
illness, explaining that this type of memory loss was usually 
associated with an underlying depression or posttraumatic 
stress disorder whereas an undiagnosed Persian Gulf War 
neurological disorder would cause a more progressive course 
of memory loss and would be more moderate to severe in 
nature.

Finally, a January 2008 VA examination report shows that the 
examiner examined the Veteran and concluded that the 
Veteran's memory loss was at least as likely as not caused by 
or a result of the Veteran's service-connected chronic 
depression and anxiety, explaining that memory problems are a 
well-known potential symptom associated with anxiety and 
depression.  

Because there are no competent medical opinions contradicting 
the January 2006 and 2008 VA medical opinions which weigh in 
favor of the Veteran's claim, and taking into consideration 
all of the other voluminous evidence of record, the Board 
finds that entitlement to service connection for a disability 
manifested by memory loss, as a result of service-connected 
chronic depression and anxiety, is warranted. 


ORDER

Entitlement to service connection for a disability manifested 
by memory loss is granted.




REMAND

The June 2004 remand instructed the AOJ to refer this matter 
to a VA Military Records Specialist (or designated alternate) 
if further attempts to locate the Veteran's missing service 
treatment records were negative.  The VA Military Specialist 
was instructed to conduct whatever follow-up was deemed 
necessary, as outlined in VBA Adjudication Procedure Manual, 
M21-1, Part III, ch. 4, para. 4.28.  The AOJ was further 
instructed that if it was determined that the service 
treatment records were unavailable, and that further efforts 
to obtain the records would be futile, the procedures set 
forth in VBA Adjudication Procedure Manual, M21-1, Part II, 
ch. 4, para. 4.29, should be followed and a memorandum should 
be drafted to document a formal finding regarding the 
unavailability of the service records.  

As noted in the July 2006 remand, the portion of the VBA 
Adjudication Procedure Manual that addresses the actions to 
take when service treatment records are unavailable has been 
revised.  Effective December 13, 2005, M21-1, Part III, ch. 
4, was rescinded by VBA Adjudication Procedure Manual, M21-
1MR (M21-1MR), Part III, Subpart iii.  The amended version 
provides that a VA Military Records Specialist serves as the 
contact point with service department and other federal 
records custodians it if is necessary to return to or request 
service records outside of normal channels.  M21-1MR, Part 
III, Subpart iii, ch. 2, Section 1, para. 60(b).  The amended 
version also provides that if the service department 
determines that it cannot locate the requested service 
records, a formal finding regarding the unavailability of 
those documents must be prepared and the Veteran must be 
informed of the evidence that VA was unable to secure, as 
well as the efforts that were made to secure the evidence.  
The amended version dictates that the responsibility for 
finally determining that service medical records are 
unavailable rests with the Veterans Service Center Manager 
(or his/her designee).  M21-1MR, Part III, Subpart iii, ch. 
2, Section I, para. 59(b)-(c).  Once the formal finding of 
unavailability has been made, the Veteran must be notified 
either by telephone with an appropriate report of contact 
made, or by written notice.  M21-1MR, Part III, Subpart iii, 
ch. 2, Section I, para. 59(e).  

The record reflects that additional attempts were made by the 
AOJ to locate the Veteran's service records.  However, the 
record does not demonstrate that a VA Military Records 
Specialist conducted whatever follow-up was deemed necessary 
and no memorandum reflecting a formal finding of 
unavailability of the Veteran's service records was made 
(despite a handwritten note attached to the July 2006 Board 
remand stating "Need memo of unavail. of SMRs.").  
Additionally, although the AOJ notified the Veteran in an 
August 2008 letter that it had "not been able to obtain" 
the Veteran's service treatment records, there was no 
explanation provided regarding the efforts made to secure the 
Veteran's service treatment records.

The law provides that the Board is obligated to ensure that 
the AOJ complies with its directives, as well as those of the 
appellate courts, and that where the remand orders of the 
Board or the Courts are not complied with, the Board errs as 
a matter of law when it fails to ensure compliance.  Stegall 
v. West, 11 Vet. App. 268, 271 (1998).

The Board sincerely regrets the additional delay that will 
result from yet another remand of the Veteran's appeal.  
However, the Board simply cannot ignore the AOJ's failure to 
fully comply with all of the prior remand directives.  
Consequently, another remand is necessary to ensure that the 
veteran is accorded full compliance with the statutory duty 
to assist with respect to the remaining issues that are not 
presently being granted as part of this decision.  38 
U.S.C.A. § 5103A. 

Accordingly, this case is REMANDED for the following actions:

1.  Complete all development directed in 
the prior Board remand decisions to locate 
and obtain the Veteran's missing service 
treatment records.  Refer this matter to a 
VA Military Records Specialist (or 
designated alternate) to conduct whatever 
follow-up actions are deemed necessary.  

2.  If it is determined that the Veteran's 
service treatment records are unavailable 
and that further efforts to obtain those 
documents would be futile, follow the 
procedures set forth in M21-1MR, Part III, 
Subpart iii, ch. 2, Section I, para. 59, 
and draft a memorandum reflecting a formal 
finding regarding the unavailability of 
the service treatment records.  Notice of 
any such finding must be provided to the 
Veteran in accordance with established 
procedures, to include informing him of 
the efforts taken to obtain his service 
treatment records.

3.  Re-adjudicate the issues on appeal.  
If the decisions remain in any way adverse 
to the Veteran, he and his representative 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include the applicable law and 
regulations considered pertinent to the 
issues on appeal as well as a summary of 
the evidence of record.  Appropriate time 
should be allowed for response. Please 
note that this appeal has been advanced on 
the Board's docket pursuant to 38 C.F.R. 
§ 20.900(c) (2008).  Accordingly, 
expedited handling is requested.  


A Veteran has the right to submit additional evidence and 
argument on a matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
RICHARD C. THRASHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


